                    Case 17-12560-BLS              Doc 4401        Filed 03/25/20         Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.


                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus Ave

Suite 200, Lake Success, New York 11042.

2.           On March 20, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP (“Pachulski

Stang”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel to the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Eighth Order, Pursuant to Bankruptcy

Rule 9006 and 9027, Further Extending the Period within which the Liquidation Trust and

its Subsidiaries may Remove Actions Pursuant to 28 U.S.C. §1452 [Docket No. 4395] to be

served by first class mail on the parties identified on Exhibit A annexed hereto (Master Service




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                 Case 17-12560-BLS             Doc 4401        Filed 03/25/20       Page 2 of 6




List and Notice of Appearance Parties), and by e-mail on the parties identified on Exhibit B

annexed hereto (Master Service List and Notice of Appearance Parties with e-mail addresses).3




                                                             /s/ Alison Moodie
                                                             Alison Moodie
    Sworn to before me this 25th day of
    March, 2020

    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
      These parties include Notice of Appearance Party who has consented to email service only pursuant to Del.
      Bankr. L.R. 2002-1(d) and 5005-4.
                                                         2
Case 17-12560-BLS   Doc 4401   Filed 03/25/20   Page 3 of 6




               EXHIBIT A
Case 17-12560-BLS   Doc 4401   Filed 03/25/20   Page 4 of 6
Case 17-12560-BLS   Doc 4401   Filed 03/25/20   Page 5 of 6




               EXHIBIT B
Case 17-12560-BLS   Doc 4401   Filed 03/25/20   Page 6 of 6
